SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

178
KA 11-02532
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KENNETH R. ORTIZ, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MARCEL J. LAJOY, ALBANY, FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered September 29, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal contempt in the second degree
(Penal Law § 215.50 [3]). There is no valid ground supporting
defendant’s request that his conviction be vacated in the interest of
justice. Defendant admitted his guilt at the plea proceeding, and his
subsequent explanation of his conduct provides no basis for the
exercise of our “extraordinary power to vacate a conviction in the
interest of justice” (People v White, 75 AD3d 109, 126, lv denied 15
NY3d 758).




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court